internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp -plr106735-00 date date in re acquiring target shareholder a shareholder b business a business b country a date a date b date c date d date e date f a b c plr-106735-00 d dear this is in reply to your letter dated date requesting that we rule on certain federal_income_tax consequences of a transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below target a country a corporation was engaged in business a target had issued and outstanding a single class of voting common_stock as of date a acquiring a country a corporation engaged in business b owned approximately a percent of target’s outstanding shares shareholder a a u s_corporation owned approximately b percent of target’s outstanding shares shareholder b a u s_corporation owned approximately c percent of target’s outstanding shares the employees of target owned approximately d percent of target’s outstanding shares target’s remaining shares were widely dispersed among hundreds of shareholders shareholder a and shareholder b were both customers of target for what is represented to be a valid business_purpose target merged into acquiring under the laws of country a on date b in the merger all of target’s shareholders were required to exchange their shares in target solely in exchange for voting common_stock in acquiring following the exchange of shares target dissolved and acquiring succeeded to and became the legal owner of all of the assets of target target’s board_of directors approved the merger on date c and target’s shareholders approved the merger on date d the following representations have been made in connection with the transaction a b the fair_market_value of the acquiring voting_stock received by each target shareholder was approximately equal to the fair_market_value of the target common_stock surrendered in the exchange acquiring received all of the assets of target and thus acquired at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer are included as assets of target held immediately prior to the transaction plr-106735-00 c d e f g during the 5-year period beginning on the date of the transaction there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire with consideration other than acquiring voting_stock acquiring voting_stock furnished in exchange for a proprietary interest in target in the transaction either directly or through any transaction agreement or arrangement with any other person except for cash in lieu of fractional shares paid in the transaction during the 5-year period ending on the date of the transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring voting_stock excluding exchanges by acquiring of target stock for a direct interest in the target enterprise ii neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have acquired target stock with consideration other than acquiring voting_stock or target stock and iii no distributions will have been made with respect to target stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for i certain acquisitions by acquiring of target stock in connection with capital calls and ii certain open market acquisitions by acquiring of target stock between date e and date f although the aggregate value of the acquisitions redemptions and distributions described in paragraphs c and d exceed sec_50 percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interests in target on date b these transactions were not undertaken in connection with the merger of target with and into acquiring and the merger was not planned at the time these transactions were completed shareholder a shareholder b target acquiring and to the best of the knowledge and belief of the taxpayer any other shareholder that is a u s citizen or resident will treat the acquisition of target by acquiring as a tax- free reorganization under sec_368 of the internal_revenue_code to the best of taxpayer’s knowledge it is unlikely that any shareholder of target paid an amount for its stock in target that exceeded the fair_market_value of the acquiring voting_stock that such shareholder received in the transaction h acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions plr-106735-00 made in the ordinary course of business i j k l m n o p q target did not distribute any property as part of or as a result of the transaction except in the ordinary course of business pursuant to the plan_of_reorganization the assets of target became the assets of acquiring in addition under the plan_of_reorganization target did not receive any shares of acquiring rather each of target’s shareholders received its proportionate number of acquiring voting shares under the applicable merger procedures the liabilities of target assumed by acquiring and the liabilities to which the transferred assets were subject were incurred by target in the ordinary course of its business following the transaction acquiring will continue the historic_business of target acquiring target and the shareholders of target paid their respective expenses if any incurred in connection with the transaction there was no intercorporate indebtedness existing between acquiring and target that was issued acquired or settled at a discount neither target nor acquiring was an investment_company as defined in sec_368 and iv the fair_market_value of the assets of target transferred to acquiring equaled or exceeded the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets were subject target was not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the payment of cash in lieu of fractional share interests of acquiring voting_stock was solely to avoid the expense and inconvenience to acquiring of issuing fractional share interests and did not represent separately bargained for consideration the total cash consideration that was paid in the transaction to target shareholders instead of issuing fractional shares of acquiring voting_stock did not exceed percent of the total consideration that was issued in the transaction to target shareholders in exchange for their shares of target stock the fractional share interests of each target shareholder were aggregated and no target shareholder received cash in an amount equal to or greater than plr-106735-00 the value of one full share of acquiring voting_stock r s t u v the sum of the cash paid in the open market purchases of target stock from date e to date f and the liabilities of target assumed in the transaction was not more than percent of the total value of target’s assets on date b acquiring has not transferred and has no plan or intention of transferring any of the assets received from target in the merger to any of its subsidiaries pursuant to sec_368 target was not a controlled_foreign_corporation within the meaning of sec_957 at the time of target’s merger with and into acquiring or at any time during the year period immediately preceding the merger as part of the merger of target with and into acquiring target did not transfer to acquiring any united_states real_property interests as such term is defined in sec_897 target never has been engaged in a u s trade_or_business within the meaning of sec_882 based solely on the information submitted and on the representations set forth above and on notice_2000_1 2000_2_irb_288 date it is held as follows for federal_income_tax purposes the transaction described above is treated as the transfer by target of substantially_all of its assets to acquiring solely in exchange for acquiring voting_stock and the assumption of the liabilities of target followed by the distribution by target of the acquiring voting_stock to its shareholders in complete_liquidation the acquisition by acquiring of substantially_all of the assets of target in exchange for acquiring voting_stock and the assumption by acquiring of the liabilities of target followed by target's distribution of the acquiring voting common_stock in liquidation constitutes a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target target and acquiring are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss was recognized by target on the transfer of substantially_all of its assets to acquiring solely in exchange for shares of acquiring plr-106735-00 voting_stock and the assumption by acquiring of the liabilities of target or on the deemed_distribution of the acquiring voting_stock to target’s shareholders sec_357 sec_361 and sec_361 no gain_or_loss was recognized by acquiring on the receipt of target's assets solely in exchange for shares of acquiring voting_stock sec_1032 the basis of the assets of target in the hands of acquiring is the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 the holding_period for the assets of target in the hands of acquiring includes the period during which those assets were held by target sec_1223 no gain_or_loss was recognized by the shareholders of target on the exchange of their stock in target for shares of acquiring voting_stock sec_354 the basis of the acquiring voting_stock including any fractional shares interests of stock deemed received received by shareholders of target is the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring voting_stock including any fractional share interests of stock deemed received received by shareholders of target includes the holding_period of the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 the taxable_year of target ended on the effective date of the transaction sec_1_381_b_-1 of the income_tax regulations and as provided in sec_381 and sec_1 a - acquiring succeeded to and took into account those attributes of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder pursuant to sec_381 and sec_1_381_c_2_-1 acquiring succeeded to and took into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of transfer any deficit in earnings_and_profits of either target or acquiring will be used only to offset the earnings_and_profits accumulated after the date of the transfer plr-106735-00 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no opinion is expressed whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and regulations to be promulgated thereunder if it is determined that any or all of the above-referenced corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file in this office copies of this letter have been sent to the taxpayer and the taxpayer’s representative sincerely yours assistant chief_counsel corporate by senior technical reviewer branch
